The conclusion of the trial court, that the common-law bond sued on was not in force because the plaintiff had voluntarily accepted in its stead a statutory form of bond with a more acceptable surety, is an *Page 471 
inference of fact logically consistent with the subordinate facts found. Assuming that the original common-law bond was at one time in force and effect, the plaintiff appears to have consented to the substitution of another bond, not sued on.
The assignments of error based on rulings on evidence, and on refusals to correct the findings, are not pursued on the brief, and we are unable to see that the appeal presents any issue of law.
   There is no error.